            Case 2:21-cv-01071-MMB Document 1 Filed 03/05/21 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                       )
 JOHN JAY PRZEPIOSKI and                               )
 GEORGIANNA MARIE PRZEPIOSKI,                          ) Civil Action No.
                                                       )
       Plaintiffs,                                     )
                                                       )
 v.                                                    )
                                                       )
 PRO CUSTOM SOLAR LLC d/b/a                            )
 MOMENTUM SOLAR                                        )
                                                       )
       Defendant.                                      )
                                                       )

                                             U   COMPLAINT

                                U   PRELIMINARY STATEMENT

       This is an action for damages brought by individual consumers, John Jay Przepioski and

Georgianna Marie Przepioski (“Plaintiffs”) against Defendant Pro Custom Solar LLC d/b/a

Momentum Solar (“Momentum” or “Defendant”), for violations of the Telephone Consumer

Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”).

                                            THE PARTIES

       1.      Plaintiffs are adult individuals residing in Philadelphia, Pennsylvania.

       2.      Defendant is a New Jersey limited liability company registered to conduct business

in the Commonwealth of Pennsylvania.

                                       U   JURISDICTION & VENUE

       3.      This Court possesses federal question jurisdiction pursuant to 28 U.S.C. §1331 as

this matter is an action arising under the laws of the United States.
             Case 2:21-cv-01071-MMB Document 1 Filed 03/05/21 Page 2 of 5




        4.      Venue is proper in this district pursuant to 28 U.S.C. §1391(b)(1) & (2) because a

substantial part of the events or omissions giving rise to this action occurred in the Eastern District

of Pennsylvania, and Defendants possess sufficient contacts with this District to be deemed to

reside in this District.

                                      U   FACTUAL ALLEGATIONS

        5.      Plaintiffs have had their wireless telephone numbers registered on the National Do

Not Call Registry (the “DNC List”) since 2005 (Georgianna Przepioski) and 2015 (John

Przepioski) in order to prevent the receipt of unwanted telemarketing calls.

        6.      Once registered on the DNC List, telemarketers are required to stop placing

unsolicited telemarketing calls to telephone numbers on the DNC List. 45 U.S.C. § 64.1200(c)(2).

        7.      The DNC List and the prohibitions on placing telephone calls to number on the

DNC List apply to wireless telephone numbers. 45 U.S.C. § 64.1200(e)

        8.      Telemarketers further are required to maintaining their own list of persons and

telephone numbers who request not to receive telemarketing calls from that entity. 45 U.S.C. §

64.1200(d).

        9.      Notwithstanding the above, on or about July 6, 2020, Momentum began contacting

John Prezpioski by placing calls to his wireless telephone in an attempt to solicit Plaintiffs to

purchase solar panels for their home.

        10.     Upon receiving the initial call, Mr. Przepioski advised Defendant that he was not

interested in solar panels and to stop calling his telephone number.

        11.     Defendant, however, failed to record Plaintiff’s request to discontinue telemarking

calls and continued to call Mr. Prezpioski 133 times thereafter between July 6, 2020 and October

2, 2020.



                                                  2
           Case 2:21-cv-01071-MMB Document 1 Filed 03/05/21 Page 3 of 5




       12.     Additionally, Defendant placed five calls to Georgianna Przepioski in on October

1, 2020.

       13.     In total, Plaintiffs were called 138 times by Defendant.

       14.     Plaintiffs have kept records of all calls received from Defendant identifying the date

and time of each call. Further, the telephone numbers used to call Plaintiffs were confirmed to

originate from Defendant because when the numbers are called back a Momentum representative

answers the call.

       15.     Plaintiffs have never had any business dealings with Defendant, and have never

given consent, expressly or otherwise, for their wireless telephone numbers to be called by

Defendant.

       16.     Upon information and belief, Defendant has failed to comply with the TCPA by

failing to maintain routine business practices to prevent calls to telephone numbers on the DNC

List and by failing to maintain routine procedures for maintaining a list of persons who request not

to receive telemarketing calls.

       17.     Defendant lacked any reasonable basis for making the calls to Plaintiffs and further

acted in a knowing and willful manner after having been sued numerous times for violating the

prohibitions on placing telemarketing calls to telephone numbers on the DNC List yet continuing

to violate the TCPA by acting as it did here and with respect to other consumers.

       18.     As a result of Defendant’s conduct, Plaintiffs have suffered concrete injuries

including but not limited to an invasion of their privacy and emotional and mental pain and anguish

due to the harassing nature of Defendant’s conduct.




                                                 3
            Case 2:21-cv-01071-MMB Document 1 Filed 03/05/21 Page 4 of 5




          19.   At all times pertinent hereto, Defendant was acting by and through its affiliates,

subsidiaries, agents, servants and/or employees who were acting within the course and scope of

their agency or employment, and under the direct supervision and control of Defendant.

          20.   At all times pertinent hereto, the conduct of Defendant, as well as that of its

affiliates, subsidiaries, agents, servants and/or employees, was intentional, willful, reckless, and in

grossly negligent disregard of the TCPA and the rights of Plaintiffs.

                                         COUNT I
                                  VIOLATIONS OF THE TCPA

          21.   Plaintiff incorporates by reference the preceding paragraphs as if fully set forth

herein.

          22.   Defendant violated 45 U.S.C. § 64.1200(c)(2) by placing unwanted telemarking

calls to Plaintiffs’ wireless telephone numbers which were previously registered on the DNC List

as stated above.

          23.   Defendants further violated 45 U.S.C. § 64.1200(d) by placing unwanted

telemarking calls to Plaintiffs’ wireless telephone numbers after Plaintiffs’ requested not to receive

further telemarketing calls from Defendant as stated above.

          24.   Plaintiffs have received more than one telemarketing call from Defendant within a

12 month period.

          25.   The acts and/or omissions of Defendant were done unlawfully, negligently,

willfully, knowingly, absent bona fide error, lawful right, legal defense, legal justification, or legal

excuse.

          26.   As a result of the above violations of the TCPA, Defendant is liable to Plaintiffs in

the sum of Plaintiff’s statutory and treble damages. 47 U.S.C. §227(3).




                                                   4
         Case 2:21-cv-01071-MMB Document 1 Filed 03/05/21 Page 5 of 5




                                    PRAYER FOR RELIEF

       Plaintiffs request judgment in their favor and against Defendant for injunctive relief

ordering Defendant to cease contacting Plaintiffs’ wireless cellular telephone number, and

damages to include statutory damages, treble damages, costs of this action and such other relief

that this Court deems proper.

                                         JURY DEMAND

       Plaintiffs hereby demands a trial by jury as to all issues so triable.



                                              Respectfully Submitted,

                                              GORSKI LAW, PLLC

                                      BY:      /s/ Gregory Gorski
                                              GREGORY GORSKI, ESQUIRE
                                              1635 Market Street, Suite 1600
                                              Philadelphia, PA 19103
                                              (215) 330-2100

                                              Attorneys for Plaintiff

Dated: March 5, 2021




                                                  5
